Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 1 of 53



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 20-21707-CV-UNGARO

  RAYMOND JAMES FINANCIAL, INC.,

                 Plaintiff,

  vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC., AND
  ST. PAUL MERCURY INSURANCE COMPANY

                 Defendants.


    FEDERAL INSURANCE COMPANY’S ANSWER AND AFFIRMATIVE DEFENSES

         Federal Insurance Company files the following Answer to the First Amended Complaint

  for Damages filed by Raymond James Financial, Inc. (“Raymond James”) and the following

  affirmative defenses:

                                      NATURE OF ACTION

         1.      This is an action for breach of contract against the Insurers that promised a $60

  million tower of “single” loss employee fidelity bond coverage, but have failed and refused to

  indemnify Raymond James for loss resulting from dishonest and fraudulent acts committed by

  Raymond James employee, Joel Burstein (“Burstein”), while acting in collusion with his former

  father-in-law, Ariel Quiros (“Quiros”), with the intent to financially benefit himself, Quiros, and

  entities operated and controlled by Quiros and others. The bonds issued by the Insurers to

  Raymond James provide coverage for the dishonest and fraudulent acts committed by Burstein as

  described herein. And because no exclusions drafted by the Insurers unambiguously bar coverage

  for the substantial losses suffered by Raymond James as a result of Burstein’s dishonest conduct,

                                                   1
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 2 of 53



  the Insurers have breached their obligations to indemnify Raymond James.

         ANSWER: Federal admits that it jointly issued a Financial Institution Bond Form
         14 (identified as Bond Number 70436970 and referred to herein as “Primary
         Bond”) to Raymond James, that Raymond James submitted a claim under the
         Primary Bond alleging loss caused by dishonest and fraudulent acts committed by
         Joel Burstein (“Burstein”) and collusion with his former father-in-law, Ariel Quiros
         (“Quiros”), and that Federal denied the claim. Federal denies the remaining
         allegations set forth in paragraph 1.

                           PARTIES, JURISDICTION AND VENUE

         2.      Plaintiff Raymond James is a Florida corporation with its principal place of

  business in St. Petersburg, Florida.

         ANSWER: Admitted.

         3.      Defendant Federal is an Indiana corporation with its principal place of business in

  Whitehouse Station, New Jersey. Federal is authorized to conduct the business of insurance in

  Florida, including issuing policies in exchange for a premium.

         ANSWER: Federal admits that it is incorporated in the State of Indiana, that its
         principal place of business is in New Jersey, and that it conducts business in
         Florida.
         Federal denies the remaining allegations set forth in paragraph 3.

         4.      Defendant Travelers is Connecticut corporation with its principal place of business

  in Hartford, Connecticut. Travelers is authorized to conduct the business of insurance in Florida,

  including issuing policies in exchange for a premium.

         ANSWER: Admitted.

         5.      Defendant Great American is an Ohio corporation with its principal place of

  business in Cincinnati, Ohio. Great American is authorized to conduct the business of insurance

  in Florida, including issuing policies in exchange for a premium

         ANSWER: Admitted.

         6.      Defendant Beazley is a Connecticut corporation with its principal place of business

  in Farmington, Connecticut. Beazley is authorized to conduct the business of insurance in Florida,

                                                  2
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 3 of 53



  including issuing policies in exchange for a premium.

         ANSWER: Admitted.

         7.      Defendant St. Paul is a Connecticut corporation with its principal place of business

  in Hartford, Connecticut. St. Paul is authorized to conduct the business of insurance in Florida,

  including issuing policies in exchange for a premium.

         ANSWER: Admitted.

         8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because this is an

  action between citizens of different states and the matter in controversy exceeds $75,000.00,

  exclusive of interest and costs.

         ANSWER: Admitted.

         9.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 because a substantial

  part of the events giving rise to the claim occurred in the Southern District of Florida.

         ANSWER: Admitted.

                               BURSTEIN AND QUIROS’ SCHEME

                             The Jay Peak Resort and the EB-5 Program

         10.     Raymond James’ loss is connected to the Jay Peak Resort in Jay Peak, Vermont,

  and the Burke Mountain Resort in East Burke, Vermont. Jay Peak was owned by Jay Peak, Inc.

  (“JPI”) and had been operating for over fifty (50) years. In 1972, Mont Saint-Saveur International

  (“MSSI”) purchased JPI and later recruited William Stenger (“Stenger”) to run the company.

         ANSWER: Federal admits that Raymond James alleges loss sustained in
         connection with the Jay Peak Resort and the Burke Mountain Resort, that MSSI
         owned the Jay Peak Resort, and that Stenger ran the Jay Peak Resort at one point.
         Federal is without knowledge or information sufficient to form a belief as to the
         truth of the remaining allegations set forth in paragraph 10.

         11.     In 2008, Q Resorts, Inc. (“Q Resorts”) acquired the stock of JPI from MSSI. Ariel

  Quiros (“Quiros”) was the sole owner, officer, and director of Q Resorts.

                                                    3
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 4 of 53



         ANSWER: Admitted.

         12.     Until 2010, Quiros was the father-in-law of Joel Burstein, who was at all material

  times a Raymond James employee. Quiros was a Raymond James customer starting in 2007 and

  in 2008, his companies, Q Resorts and GSI, also opened accounts at Raymond James.

         ANSWER: Federal admits that Quiros was the father-in-law of Burstein until
         2010, Burstein was a Raymond James employee for a period of time, Quiros was a
         Raymond James customer starting in 2007, and Q Resorts and GSI opened accounts
         at Raymond James. Federal is without knowledge or information sufficient to form
         a belief as to the truth of the remaining allegations set forth in paragraph 12.

         13.     Beginning in December 2006, while still owned by MSSI, JPI sought investments

  from foreign investors who wanted an expedited path to citizenship through investment of

  $500,000 in a new economic venture that would create new jobs in the United States—otherwise

  known as the EB-5 Immigrant Investor Program. While under MSSI control, two partnerships

  were created to obtain those benefits. Six additional partnerships were created under Quiros’

  control.

         ANSWER: Federal admits that MSSI solicited investments from foreign investors
         under the EB-5 Immigrant Investor Program through two limited partnerships and
         that Quiros created six additional partnerships after he acquired Jay Peak. Federal
         is without knowledge or information sufficient to form a belief as to the truth of the
         remaining allegations set forth in paragraph 13.

                                     The Financing and Phases

         14.     The funding for the improvement and expansion of the Jay Peak resort occurred in

  phases. Each phase took the form of a limited partnership governed by a separate limited

  partnership agreement. Each limited partnership agreement restricted use of the partnership funds

  and prevented the general partner from borrowing or commingling investor funds, acquiring

  property with investor funds that would not belong to the limited partnership, or mortgaging,

  conveying, or otherwise encumbering partnership property.



                                                  4
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 5 of 53



         ANSWER: Federal admits that improvements and expansions to the Jay Peak
         Resort occurred in phases through a series of limited partnerships governed by a
         series of limited partnership agreements. Federal is without knowledge or
         information sufficient to form a belief as to the truth of the remaining allegations
         set forth in paragraph 14.

         15.    To facilitate investments, each phase had an account at People’s Bank in Vermont,

  where investors would deposit their funds. From June 2008 to March 2014, the various Jay Peak

  partnerships would transfer investor funds to Raymond James accounts either in the name of the

  particular phase, to Jay Construction Management, or to Q Resorts. Once funds were transferred

  into Raymond James accounts, Quiros would give further instructions to disburse them or to

  transfer them among accounts.

         ANSWER: Federal admits that improvements and expansions to the Jay Peak
         Resort occurred in phases through a series of limited partnerships governed by a
         series of limited partnership agreements; limited partnerships had accounts at
         People’s Bank in Vermont; Raymond James received transfers from accounts in the
         name of the Jay Peak partnerships into accounts in the name of a partnership, Jay
         Construction Management, or Q Resorts; and Quiros provided authorized
         instructions on transfers from accounts at Raymond James. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations set forth in paragraph 15.

         16.    Quiros was the authorized signatory on all Raymond James accounts. Burstein

  served as the broker on each Raymond James account and monitored and supervised the accounts.

  Burstein was the Miami Branch Manager and Vice President of Raymond James’ South Florida

  Complex, with managerial responsibility for the Miami, Miami Beach, and Dadeland locations. At

  the time the Raymond James accounts were opened, Burstein was married to Quiros’ daughter.

         ANSWER: Federal admits that Burstein served as one of the financial advisors
         who serviced each Raymond James account Quiros opened; Burstein was the
         Branch Manager with responsibility for the Miami, Miami Beach, and Dadeland
         locations; and Burstein was married to Quiros’ daughter at the time the Raymond
         James accounts were opened. Federal denies the remaining allegations set forth in
         paragraph 16.

         17.    In December 2006, JPI began a $17.5 million offering of limited partnership


                                                   5
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 6 of 53



  interests in Jay Peak Hotel Suites, LP (“Phase I”). The purpose of Phase I was to expand the resort

  through the acquisition of new land and the construction of a new fifty-seven (57) suite hotel.

  Phase I was fully subscribed by May 2008 with thirty-five (35) investors.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 17.

         18.     In March 2008, JPI began offering interests in Jay Peak Hotel Suites Phase II, L.P.

  (“Phase II”). Between March 2008 and January 2011, Phase II raised $75 million from 150 EB-5

  investors. The purpose of Phase II was to acquire additional land and construct a hotel, office,

  clubhouse, and waterpark. Jay Peak Management, Inc., is a wholly owned subsidiary of JPI and

  the general partner of Phases I and II.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 18.

         19.     In July 2010, JPI began a $32.5 million offering of limited partnership interests in

  Jay Peak Penthouse Suites, L.P. (“Phase III”). The purpose of Phase III was to construct fifty-five

  (55) penthouse units and a mountain learning center. Phase III was fully subscribed by October

  2012. Jay Peak GP Services, Inc. is the general partner of Phase III.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 19.

         20.     In December 2010, JPI began a $45 million offering of limited partnership interests

  in Jay Peak Golf and Mountain Suites, L.P. (“Phase IV”). The purpose of Phase IV was to
  construct
  fifty (50) golf and mountain suites, a mountain top cafe, and a wedding chapel. Phase IV was fully

  subscribed in November 2011. JPI served as the developer for Phase IV, with Jay Peak GP
  Services
  Golf, Inc. serving as the general partner for the limited partnership.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 20.

         21.     In May 2011, JPI began a $45 million offering of limited partnership interests in

                                                   6
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 7 of 53



  Jay Peak Lodge and Townhouse, L.P. (“Phase V”). The purpose of Phase V was to construct

  vacation rental properties and cottages, a cafe, and a parking garage. Phase V was fully subscribed

  by November 2012. JPI was the contractor for Phase V, with Jay Peak GP Services, Inc. serving

  as the general partner of the limited partnership.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 21.

         22.     In October 2011, JPI began a $67 million offering of limited partnership interests

  in Jay Peak Hotel Suites Stateside, L.P. (“Phase VI”). The purpose of Phase VI was to construct a

  hotel, vacation cottages, a recreation center, and a medical center. Phase VI was fully subscribed

  in December 2012, with JPI as the developer.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 22.

         23.     In November 2012, JPI began a $110 million offering of limited partnership

  interests in Jay Peak Biomedical Research Park, L.P. (“Phase VII”). The purpose of Phase VII was

  to construct a facility for biotech research and development and biotech manufacturing, and to

  exploit the intellectual property of a South Korean company, AnC Bio Inc. AnC Bio Vermont GP

  Services, LLC (“AnC Bio”) is the general partner of Phase VII. Stenger and Quiros were the

  managing members of AnC Bio. By April 2016, nearly $83 million had been raised from 166 EB-

  5 investors. Land for Phase VII was purchased by JPI from a company owned and controlled by

  Quiros called GSI of Dade County, Inc. (“GSI”). As of November 2016, almost all of the funds

  raised had been converted to pay for unrelated debts and expenses or payments of illusory

  intellectual property rights and component construction.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 23.

         24.     A final limited partnership investment offering of Q Burke Mountain Resort Hotel


                                                       7
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 8 of 53



  and Conference Center, L.P. (“Phase VIII”) began in June 2012. The purpose of Phase VIII was

  to build a hotel with conference center and outdoor pool in East Burke, Vermont. Between June

  2013 and April 2016, Phase VIII raised approximately $53 million from 106 EB-5 investors. Q

  Burke Mountain Resort, LLC is the general partner of Phase VIII. Quiros is the 100% owner of Q

  Burke Mountain Resort, LLC.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 24.

               Burstein and Quiros Misappropriate and Convert Partnership Funds

         25.     In late 2007, Burstein was approached by his then father-in-law Quiros regarding

  Raymond James potentially financing his prospective purchase of the Jay Peak resort.

         ANSWER: Federal admits that Raymond James was approached, in late 2007, by
         Burstein’s then father-in-law, Quiros, regarding Raymond James potentially
         financing his prospective purchase of the Jay Peak resort. Federal denies the
         remaining allegations set forth in paragraph 25.

         26.     In March 2008, Burstein, Quiros, and Burstein’s manager, Frank Amigo, met to

  discuss potential avenues for financing through Raymond James. Amigo and Burstein outlined

  three potential funding options: (1) financing through Raymond James Investment Banking; (2)

  mortgage lending through Raymond James Bank; or (3) funding the purchase through margin loans

  using Raymond James brokerage accounts. Following that meeting, Burstein approached

  Raymond James Investment Bank and Raymond James Bank in an effort to obtain conventional

  financing. Citing a lack of adequate experience with resorts and the EB-5 investment program,

  both entities declined.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 26.

         27.     It was discovered during this time frame that Burstein prepared and emailed from

  his personal email account a Powerpoint presentation concerning the purchase of Jay Peak, which


                                                 8
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 9 of 53



  outlined a prospective deal in which Raymond James financed the acquisition of Jay Peak for $26

  million. Burstein was told by Amigo that he could not use it, as Raymond James was not going to

  be involved in these types of transactions.

         ANSWER: Federal admits that Burstein prepared a PowerPoint presentation
         concerning the acquisition of the Jay Peak Resort and details of the proposed
         transaction and that Amigo spoke with Burstein regarding the presentation. Federal
         is without knowledge or information sufficient to form a belief as to the truth of the
         remaining allegations set forth in paragraph 27.

         28.     Frustrated with Raymond James’ refusal, Burstein actively designed, developed,

  and implemented a scheme to facilitate Quiros’ withdrawal and conversion of Jay Peak limited

  partnership funds for Quiros’ and his benefit.

         ANSWER: Denied.

         29.     The scheme involved: (1) causing funds generated by EB-5 investments and owned

  by the limited partnerships to be deposited into Raymond James brokerage accounts; (2)

  withdrawing, collateralizing, commingling, and misappropriating partnership assets to fund Q

  Resorts’ purchase of Jay Peak, expenses of partnerships other than those to which the funds

  belonged, and other personal and non-Jay Peak related expenses in violation of the limited

  partnership agreements; (3) concealing the misappropriation by using an intricate web of

  transactions throughout multiple accounts, misleading explanations for the volume and nature of

  those transactions, creating new accounts to hide unauthorized margin debt, issuing letters to

  comfort those not involved in the scheme, and remaining silent in response to audit and
  information
  requests; (4) issuing margin loans and buying treasury bills to create the appearance that

  partnership funds remained in the partnership accounts while evading Raymond James’ internal

  review protocols and corporate guidelines; and (5) preparing different sets of schedules in order to

  camouflage the true nature of transactions and hide the existence of margin debt. Quiros referred

  to this scheme as “RJ magic” and his and Burstein’s “original plan.”

                                                   9
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 10 of 53



         ANSWER: Denied.

         i.    The Purchase of Jay Peak Resorts

         30.     From approximately January 27, 2008 through June 2008, MSSI and Quiros,

  through Q Resorts, negotiated a stock transfer agreement whereby MSSI would transfer the real

  estate and other assets of JPI to Q Resorts in exchange for $23.5 million, plus any applicable

  closing adjustments. The purchase was scheduled to close on June 23, 2008. By that time, MSSI

  had raised substantial sums from Phase I and Phase II investors.

         ANSWER: Admitted.

         31.     In anticipation of the closing, and at Quiros’ and Burstein’s request, MSSI opened

  brokerage accounts with Raymond James in the name of each limited partnership. MSSI expressly

  informed Burstein that instructions regarding those accounts could only be given by MSSI’s

  President, Louis Dufour, and CEO, Louis Hebert. Burstein, however, contemporaneously opened

  identically-titled accounts at Raymond James, with Quiros as the sole authorized signatory, along

  with an account in the name of Q Resorts, Inc. While the accounts had different authorized signors,

  as they were accounts for the limited partnerships, they had the same tax ID number as the

  corresponding MSSI accounts. Burstein only submitted to the Raymond James New Accounts

  department the first and last page of the Jay Peak Hotel Suites Limited Partnership I agreement for

  both that limited partnership and the Jay Peak Hotel Suites Limited Partnership II. Subsequently,

  each time a new Jay Peak limited partnership account was opened, Burstein submitted the same

  two pages of the Jay Peak Hotel Suites Limited Partnership I agreement. Phase I and Phase II

  partnership funds were to be deposited into the MSSI-controlled Phase I and Phase II Raymond

  James accounts and, upon closing, transferred to Quiros’ controlled accounts in the same names.

         ANSWER: Federal admits that Phase I and Phase II partnerships were to be
         deposited into the MSSI-controlled Phase I and Stenger-controlled Phase II
         Raymond James accounts and, upon closing transferred to Quiros-controlled

                                                  10
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 11 of 53



         accounts. Federal lacks knowledge or information sufficient to form a belief as to
         the truth of the remaining allegations set forth in paragraph 31.

         32.     On June 16, 2008, Burstein reached out to Jeff Tyler, a Raymond James’ customer

  services supervisor, regarding the documentation needed to transfer the MSSI accounts to Q

  Resorts. In an email, Burstein described MSSI as having “sold all of their holding to Q Resorts”

  and there being a “stock transfer agreement that shows all assets being transferred over to Q

  Resorts dates as of last Friday [June 13, 2008.”] This was a misrepresentation, as the transaction

  had not yet closed and the assets were not transferred until June 23, 2008. Burstein used the assets

  to send them back to the seller to pay for the purchase of the resorts when he could not get

  financing. He then used the remainder of the assets to buy securities on margin so that the accounts

  would show an asset value consistent with the expected cash value.

         ANSWER: Federal admits that paragraph 31 quotes a portion of the June 16, 2008
         email from Burstein to Tyler. Federal denies the remaining allegations set forth in
         paragraph 32.

         33.     On June 16 and June 17, 2008, MSSI transferred $11 million from its Phase I

  escrow account at People’s Bank to its Phase I account at Raymond James. On June 20, 2008,

  MSSI transferred $7 million from its Phase II account at People’s Bank to its Phase II account at

  Raymond James. MSSI informed Burstein, Stenger, Quiros, and Q Resorts that, pursuant to the

  offering materials, limited partnership agreements, and as a condition of the sale, these funds could

  not be used directly or as collateral to purchase Jay Peak. The next day, June 18, 2008, Burstein

  provided his supervisor with a draft of a “funding letter” he intended to send MSSI’s counsel that

  detailed some of the final steps needed to close the transaction. In this letter, Burstein falsely stated

  that Raymond James would be “provid[ing] financing” for Q Resorts’ purchase of Jay Peak.

  Burstein’s supervisor immediately revised the letter by specifically deleting the statement that

  Raymond James was financing the transaction and writing instead that the firm was merely


                                                    11
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 12 of 53



  “wir[ing] funds” in connection with the closing. Burstein ignored his supervisor’s revision and

  instead relayed to MSSI the false claim that Raymond James would be financing the deal.

         ANSWER: Federal admits that MSSI transferred $11 million from its Phase I
         account at People’s Bank to its Phase I account at Raymond James and $7 million
         from its Phase II account at People’s Bank to its Phase II account at Raymond
         James; individuals involved in the transaction discussed the use of partnership
         funds; and paragraph 32 quotes a portion of the June 18, 2008 draft letter and the
         revised letter. Federal denies the remaining allegations set forth in paragraph 33.

         34.     Although Burstein was advised that he would need MSSI’s consent to transfer the

  funds from the MSSI-controlled accounts at Raymond James, Burstein disregarded this instruction

  and misrepresented to Raymond James’ customer accounts department that the deal had already

  closed, causing the funds to be transferred prior to closing and payment for the sale.

         ANSWER: Denied.

         35.     Shortly before the closing, MSSI again sought confirmation from Burstein and

  Quiros that Raymond James would be providing financing for the transaction and that “the funds

  transferred to the Phase I and Phase II bank accounts [at Raymond James] will not be used as

  collateral or any guarantee to finance the purchase of the Jay Peak Resort.” Despite knowing that

  Raymond James had declined to finance the transaction, had not received the full Limited

  Partnership agreements, and that Quiros fully intended to use the transferred partnership funds to

  purchase Jay Peak, Burstein misleadingly responded by stating:


                 (1) “You are correct Raymond James will be financing the transaction
                     through QResorts, Inc. as Mr. Quiros is [Raymond James’]
                     client”;

                 (2) “You are correct we will wiring (sic) the money as instructed”;
                     and

                 (3) “None of the funds in the MSSI Jay Peak Hotel Suites LP will be
                     used for margin, as this was not approved by Mr. Dufour & Mr.
                     Hebert.”



                                                  12
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 13 of 53



         ANSWER: Federal admits that paragraph 35 quotes portions of email
         correspondence between MSSI’s counsel and Burstein. Federal denies the
         remaining allegations set forth in paragraph 35.

         36.     Burstein also failed to refer MSSI’s concerns to Raymond James’ legal or

  compliance departments, instead directing MSSI to speak directly with Quiros. To further his

  deception, Burstein forwarded MSSI’s inquiry to Raymond James’ advertising department in an

  attempt to show that he passed his response through “compliance.” Burstein then set in motion

  Quiros’ and his scheme, and began facilitating Quiros’ use of limited partnership assets to fund Q

  Resorts’ purchase of Jay Peak.

         ANSWER: Federal admits that Burstein referred MSSI’s concerns to his
         supervisor, Frank Amigo and denies that Burstein set a scheme in motion. Federal
         is without knowledge or information sufficient to form a belief as to the truth of the
         remaining allegations set forth in paragraph 36.

         37.     On June 23, 2008, without MSSI’s authorization, Burstein transferred the $11

  million in MSSI’s Phase I account at Raymond James to Quiros’ Phase I account at Raymond

  James. Burstein, without MSSI’s authorization, also transferred the $7 million from MSSI’s Phase

  II account at Raymond James to Quiros’ Phase II account at Raymond James. Quiros then

  immediately transferred the funds to his Q Resorts account at Raymond James. This allowed

  Quiros to create the illusion to MSSI that the monies came from Q Resorts and not from
  partnership
  funds. It also ensured that the transfer to Q Resorts to allow Q Resorts to pay the closing price did

  not appear on the account statements for the accounts controlled by MSSI.

         ANSWER: Federal admits that $11 million was transferred from MSSI’s Phase I
         account to Quiros’ Phase I account and $7 million was transferred from MSSI’s
         Phase II account to Quiros’ Phase II account on June 23, 2008; and the transfers
         were approved by Frank Amigo. Federal is without knowledge or information
         sufficient to form a belief as to the truth of the remaining allegations set forth in
         paragraph 37.

         38.     Between June 23, 2008 and September 26, 2008, Quiros, through Q Resorts and

  with Burstein’s assistance, made five installment payments to MSSI for the Jay Peak purchase and

                                                   13
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 14 of 53



  three installment payments to Quiros’ attorneys at the Burgess law firm toward the Jay Peak

  purchase and Quiros’ attorneys’ fees. Each transfer was an unlawful withdrawal of funds either

  raised or derived from Phase I and Phase II investor funds.

         ANSWER: Federal admits that Quiros made additional payments in connection
         with the Jay Peak Resort purchase from June 23, 2008, through September 26,
         2008. Federal denies the remaining allegations set forth in paragraph 38.

         39.     Burstein and Quiros effectuated these withdrawals by funding Quiros’ Phase I and

  II Raymond James accounts with EB-5 investor funds, transferring those funds through two

  separate Raymond James accounts, and sending the funds back to the seller for the purchase.

  Because Burstein orchestrated the unauthorized transfer of the MSSI-held partnership assets at

  Raymond James to Quiros-controlled accounts at Raymond James before MSSI received payment

  from Quiros, MSSI only saw funds coming from Quiros’ Q Resorts account and was unaware that

  partnership assets were being used to fund the purchase.

         ANSWER: Denied.

         40.     Of the $25.7 million purchase price, $12.4 million was misappropriated from Phase

  I and $9.5 million was misappropriated from Phase II. After an initial $13.544 million payment,

  the remaining purchase price was funded using margin loans collateralized by the Phase I and

  Phase II limited partnership accounts.

         ANSWER: Federal admits that Q Resorts transferred $13,544,346 to Spiegel
         Sohmer on June 23, 2008. Federal is without knowledge or information sufficient
         to form a belief as to the truth of the remaining allegations set forth in paragraph
         40.

         ii.   Margin Loans are Used by Quiros and Burstein to Conceal the Fraud

         41.     Between June 2008 and March 2014, Burstein facilitated three separate margin

  lending arrangements with Quiros. In each instance, the Raymond James-held partnership assets

  collateralized the margin loans. The first iteration of the margin loan was created in mid-2008 and


                                                 14
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 15 of 53



  allowed a loan against the assets of the Phase I and Phase II partnership accounts. The second

  iteration of the margin loan was created in February 2009 and initially collateralized by Phase I

  and II partnership funds, although the loan would ultimately be collateralized by the assets of the

  Phase I through V partnerships. In an apparent attempt to disguise the existence of the margin loan

  and related collateralization of partnership assets, a new account was created to hold all of the debt

  so that only the assets would appear on the partnership account statements. Thus, while the

  partnership assets were pledged, the pledge no longer appeared on the partnership statements. The

  third iteration was created in February 2012 and collateralized by the assets, including those of the

  Phase V, VI and VII limited partnerships.

         ANSWER: Federal admits that Raymond James authorized three margin lending
         arrangements with Quiros between June 2008 and March 2014, which were secured
         by Treasury bills purchased with funds held in an account in the name of a
         partnership. Federal denies the remaining allegations set forth in paragraph 41.

         42.     Throughout the course of their scheme, Burstein and Quiros used these margin

  loans to convert and misappropriate partnership funds while concealing from JPI officers,

  accountants, and auditors the absence of limited partnership funds in the Raymond James-held

  partnership accounts. As JPI deposited newly acquired partnership assets into the partnership-

  specific Raymond James accounts, Burstein and Quiros disguised their withdrawal of those funds

  by purchasing treasury bills in the amounts deposited while increasing the limited partnerships’

  indebtedness under the margin loans. As assets were depleted in each limited partnership, the later-

  phase limited partnerships were added to collateralize the margin loan then in existence. Those

  proceeds were then used to pay down earlier margin loans until Burstein and Quiros’ scheme came

  to an end.

         ANSWER: Denied.

         43.     By the close of business on June 23, 2008, Quiros and Burstein had withdrawn $7.6


                                                   15
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 16 of 53



  million of the $11 million then-existing in the Phase I Raymond James account and $6 million of

  the $7 million then-existing in the Phase II Raymond James account to fund the first installment

  of the Jay Peak purchase. These withdrawals left $3.4 million and $1 million remaining in the

  Phase I and Phase II Raymond James accounts, respectively.

         ANSWER: Federal admits that Quiros directed the withdrawal of $7.6 million
         from the Phase I account and $6 million from the Phase II account and that Q
         Resorts transferred $13,544,346 to Spiegel Sohmer on June 23, 2008. Federal
         denies the remaining allegations set forth in paragraph 43.

         44.     On June 25, 2008, to disguise the fact that they had unlawfully withdrawn money

  from the Phase I and Phase II partnership accounts, Burstein and Quiros implemented a plan to

  purchase U.S. treasury bills equal to the $11 million and $7 million that MSSI initially deposited

  into the Phase I and Phase II accounts. Because only $3.4 million remained in the Phase I account,

  Quiros, through Burstein, caused Phase I to incur a $7.6 million “margin loan” to purchase the $11

  million in treasury bills. The $3.4 million in remaining Phase I assets were collateralized but

  remained in the Phase I account. Similarly, because only $1 million remained in the Phase II

  account, Quiros and Burstein caused Phase II to incur a margin loan balance of $6 million to

  purchase the $7 million in treasury bills. The $1 million remaining in Phase II assets were similarly

  collateralized but remained in the Phase II account. Because the treasury bills were purchased on

  loan, the limited partnerships did not have a claim to the full $18 million in treasury bills and the

  remaining Phase I and Phase II partnership assets were at risk if there was a margin call.

  Nonetheless, the existence of $11 million in treasury bills in the Phase I account and $7 million of

  treasury bills in the Phase II account created the appearance that the full amount of partnership

  assets previously deposited remained intact.

         ANSWER: Federal admits that Quiros purchased Treasury bills with funds
         deposited in accounts held by the partnerships associated with “Phase I” and “Phase
         II”, which settled on June 24, 2008. Federal is without knowledge or information
         sufficient to form a belief as to the truth of the allegations set forth in paragraph 44.
                                                   16
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 17 of 53



         45.     Burstein and Quiros continued to draw on the remaining Phase I and Phase II

  partnership assets held at Raymond James to fund Q Resorts’ purchase of Jay Peak. Each time a

  withdrawal was made, the margin balance on the specific account would increase while the amount

  of the treasury bills in the account remained the same. This process continued until Q Resorts’

  $25.7 million purchase of Jay Peak had been fully funded and thereafter.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 45.

         46.     Over the course of the scheme, more than $133.9 million of investor funds from

  Phases I through VII were used to pay down the margin loans in violation of the limited
  partnership
  agreements.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 46.

         iii. Burstein and Quiros Misappropriate and Commingle Other Funds for Their
              Personal Use

         47.     Following Q Resorts’ acquisition of Jay Peak, Quiros had access to all Jay Peak

  EB-5 investor funds held by each limited partnership. Beginning on June 23, 2008, Quiros, with

  Burstein’s assistance, misused at least $199 million in investor assets. This misuse included the

  conversion of $65.8 million of investor money to: (1) finance Q Resorts’ purchase of Jay Peak; (2)

  finance Quiros’ purchase of Q Burke Resort using $7 million in Phase VII funds; (3) purchase a

  luxury condominium at the Setai Fifth Avenue Hotel and Residences in New York City using $3.8

  million in Phase IV and V funds; (4) improperly purchase seven acres of land from GSI of Dade

  County, Inc. and buy a luxury condominium at Trump Place in New York City using $6.0 million

  in Phase VII funds; (5) pay Quiros’ personal income taxes using $6 million in Phase VII funds; (6)

  pay Quiros’ unrelated corporate income taxes using $5.5 million in Phase V, VI, and VII funds; (7)

  “acquire” non-existent or valueless Korean patents, equipment, and distribution rights from a close


                                                  17
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 18 of 53



  associate, ostensibly for Phase VII; and (8) pay “construction supervision” fees to Quiros or
  Quiros-
  owned entities that were never earned using $7.8 million in Phase VII funds.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 47.

         48.      Burstein and Quiros also misappropriated at least $144.1 million in partnership

  assets to pay down balances on the margin loans. At least $125.9 million came from the Raymond

  James held limited partnership accounts for the first six phases, as follows:


                  •       Phase I - $2.2 million (of the $17.5 million in total investor funds raised);

                  •       Phase II - $51.6 million (of the $75 million in total investor funds raised);

                  •       Phase III - $33.4 million (more than the $32.5 million in total investor
                          funds raised);

                  •       Phase IV - $23.3 million (of the $45 million in total investor funds raised);

                  •       Phase V - $9.6 million (of the $45 million in total investor funds raised);

                  •       Phase VI - $5.8 million (of the $67 million in total investor funds raised).

         ANSWER: Denied.

               49. Quiros, through Burstein, also paid off the balance on the third iteration of the

  margin loan using $18.2 million of Phase VII partnership funds. Burstein knowingly exposed

  Raymond James to losses resulting from his scheme to obtain direct and indirect benefits for

  himself and his family.

         ANSWER: Federal admits that Quiros paid off the third iteration of the margin
         loan using $18.2 million of funds held in the partnership account associated with
         “Phase VII.” Federal denies the remaining allegations set forth in paragraph 49.

         50.      Burstein was married to Quiros’ daughter from 2006 through 2010. They had one

  daughter together. Over the course of Burstein and Quiros’ scheme, Burstein was paid thousands

  of dollars in checks from Quiros’ management company for “services.” Following Burstein’s

  divorce from Quiros’ daughter in 2010, Quiros reminded Burstein that their scheme was a “once


                                                    18
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 19 of 53



  in a life time opportunity for all of us.” Quiros pledged to Burstein that he would give “all that [he]

  can.” Burstein responded: “This is exactly what we planned years ago, [and] it’s exciting to see it

  all coming together.” Shortly thereafter, Burstein received additional payments from Quiros of at

  least $225,000.

         ANSWER: Federal admits that Burstein was married to Quiros’ daughter from
         2006 through 2010; they had a child together; Burstein received $225,000 through
         his divorce settlement as reimbursement of attorneys’ fees and costs associated with
         facilitating visitation with his child across state lines; and paragraph 49 quotes
         portions of email correspondence between Quiros and Burstein. Federal denies the
         remaining allegations set forth in paragraph 50.

        iv.    Burstein Concealed the Fraud from the Partnerships, Regulators, and Raymond
               James

         51.     Burstein and Quiros’ concealment went beyond margin loans. It started even before

  the purchase of Jay Peak resort closed and continued thereafter.

         ANSWER: Denied.

         52.     Following the purchase, JPI and the partnerships were able to review certain

  monthly statements for Raymond James partnership accounts. Beginning in January 2009,

  however, when JPI’s CFO/Controller inquired about transactions in the Phase I and Phase II

  accounts, Burstein refused to provide information on the basis that Quiros, not the limited

  partnership, was his client. Burstein, through Quiros, instead provided only account summaries,

  which did not identify the specific transactions in each account, thus making it far more difficult

  to detect the commingling and misappropriation of partnership assets.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 52.

         53.     Wanting to ensure that “Hotel I and Hotel II funds are being used and not

  commingled,” JPI complained to Stenger that the summaries were inadequate, and that Burstein’s

  responses were “quite weak.” To “address” JPI’s concerns, Burstein allowed Quiros to conceal the


                                                   19
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 20 of 53



  margin debt by transferring it to a separate account whose statements were not provided to anyone

  other than Quiros. Burstein later received an audit letter from Jay Peak’s accountants. Burstein

  never responded directly to the auditors and the audit response letter was never completed, despite

  their follow up requests. Burstein failed to forward any of these requests to anyone at Raymond

  James; instead, he provided the audit requests directly to Quiros only.

         ANSWER: Federal admits that paragraph 53 quotes portions of email
         correspondence between Mike Dupont and Stenger and that Burstein received
         requests to provide information in connection with the audit of Jay Peak’s financial
         statements. Federal is without knowledge and information sufficient to form a
         belief as to the truth of the remaining allegations set forth in paragraph 53.

         54.     In August 2009, Burstein sent an email to Quiros outlining the scheme. Burstein

  described how he facilitated the collateralization and misuse of those funds to purchase treasury

  bills. Burstein acknowledged that the treasury bills were purchased to create the appearance that

  the partnership funds remained in the respective accounts in order to deceive the recipient. Burstein

  further acknowledged that he “create[s] margin on the account so that there is no time lapse,”

  “create[s] specialized reports,” “create[s] a summary statement that shows a snapshot of [each]

  account as of today with deposits withdrawals and current account balances,” and “balance[s] each

  account so that the totals match perfectly, making each dollar accounted for.”

         ANSWER: Federal admits that that paragraph 54 quotes portions of email
         correspondence between Quiros and Burstein. Federal denies the remaining
         allegations set forth in paragraph 54.

         55.     In December 2009, Burstein – despite knowing that the initial Phase I and Phase II

  partnership assets were used by Quiros to purchase Jay Peak – wrote a letter to Quiros on
  Raymond
  James letterhead “confirming” that the Phase I and II investor funds had been used for

  “construction costs,” despite knowing this was false. This letter was sent by email, thus evading

  correspondence review.



                                                  20
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 21 of 53



         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 55.

         56.     In April 2010, Quiros asked Burstein not to advise Stenger when funds arrived and

  that, if Stenger were to call Burstein, to tell Quiros so Quiros would “advise [B]ill [Stenger]

  accordingly on any and all matters concerning these accounts.” Despite knowing that Stenger was

  President and CEO of the general partners of the limited partnerships, Burstein agreed.

         ANSWER: Federal admits that this paragraph quotes a portion of an email.
         Federal is without knowledge or information sufficient to form a belief as to the
         truth of the remaining allegations set forth in paragraph 56.

         57.     In 2011, Quiros, through Burstein, opened an account for Quiros-controlled Jay

  Construction Management, Inc. (“JCM”). The JCM account became one of the principal accounts

  used by Quiros to commingle and misappropriate partnership assets and was established as a

  deliberate structure to hide the source of payments by moving money into the JCM account before

  transferring it elsewhere.

         ANSWER: Federal admits that Raymond James opened an account for Jay
         Construction Management, Inc. Federal denies the remaining allegations set forth
         in paragraph 57.

         58.     Upon opening the JCM account, Burstein met with Raymond James’ Anti-Money-

  Laundering (“AML”) department to “provide information related to large dollar transactions that

  will be occurring in th[e] new account . . . and related to Quiros Hotel and Jay Peak.” Without any

  basis, Burstein informed AML that the account was to be used “to better account for expenditures

  related to real estate development,” and was recommended by Quiros’ accountants. Burstein failed

  to mention to AML, however, that the JCM account was owned by a good friend of Quiros and

  that Quiros had been granted a power of attorney over the account.

         ANSWER: Federal admits that Burstein met with the AML Department to provide
         information about the Jay Construction Management account; that AML
         Department approved the JCM account; and paragraph 57 quotes a portion of an
         AML report documenting same. Federal is without knowledge or information

                                                   21
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 22 of 53



         sufficient to form a belief as to the truth of the remaining allegations set forth in
         paragraph 58.

         59.     In February 2012, concerns were raised at Jay Peak regarding the accounts at

  Raymond James and whether any margin debt existed. To hide this debt, Burstein prepared a “no

  encumbrances” letter for six Jay Peak accounts purporting to show account balances free of margin

  debt, despite a margin balance of more than $23 million. To create the appearance that no margin

  debt existed, Burstein shifted funds between accounts such that the margin loans were temporarily

  extinguished for a single business day, even though Burstein and Quiros planned to re-establish

  the debt immediately thereafter. Burstein then issued a “no encumbrances” letter to JPI and Stenger

  as of that specific date. After the letter was sent, Burstein immediately opened a new margin

  account and created a debt to cover the balances used to pay off the prior account and the letter

  was no longer accurate. Burstein typed and emailed the letter (as opposed to printing and faxing

  or scanning) in an apparent attempt to avoid Raymond James’ internal correspondence review

  process. Indeed, Burstein was the only employee at Raymond James aware of the letter and its

  impropriety.

         ANSWER: Federal admits that Burstein prepared a letter dated February 29, 2012
         that stated “as of February 27th, 2012 there are no encumbrances on any of the Jay
         Peak Partnership accounts;” Quiros paid his margin debit on February 24, 2012;
         and Quiros executed a new credit agreement to secure a margin loan in another
         account on February 29, 2012. Federal is without knowledge or information
         sufficient to form a belief as to the truth of the remaining allegations set forth in
         paragraph 59.

         60.     In April 2012, Quiros warned Burstein that they “must be stronger and diligent”

  because they “will get attack (sic) from the complainers and people who are out right jealous,” and

  instructed Burstein to “play the same protocall (sic) going forward” because “no talking has proven

  to be the best way.” Quiros also exclaimed that “now that [Burstein] [is] willing to open the escrow

  it is going to be unbelievable,” but warned that “[t]his dimension has to be well calculated.” Quiros


                                                   22
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 23 of 53



  also instructed Burstein to “like always let me come up with the scope and task [and] together [we]

  will come up with a plan, and then you put your RJ Magic.”

         ANSWER: Federal admits that paragraph 60 quotes portions of email
         correspondence between Quiros and Burstein. Federal denies the remaining
         allegations set forth in paragraph 60.

         61.     Throughout this process, Burstein actively violated and evaded Raymond James’

  internal review protocols and corporate polices. Burstein would regularly communicate with

  Quiros via text message, decline to refer external account-related complaints to his supervisors,

  legal, or compliance, provide intentionally misleading descriptions and explanations to Raymond

  James’ compliance and AML departments, authorize transactions without the requisite authority,

  and draft emails and letters to avoid Raymond James’ review system.

         ANSWER: Federal denies that Burstein authorized transactions without the
         requisite authority. Federal is without knowledge or information sufficient to form
         a belief as to the truth of the remaining allegations set forth in paragraph 61.

                                        The Scheme Collapses

         62.     Burstein and Quiros’ scheme crashed when investor money ran out and additional

  offerings could not be made. Having pilfered their assets to purchase Jay Peak, fund the obligations

  of Phases I through V, and for Quiros’ personal benefit, Quiros and Burstein left Phases VI
  through
  VIII holding the bag. Phases VI through VIII therefore could not be completed. These shortfalls

  totaled more than $99.6 million, consisting of a shortage of at least $26 million in Phase VI, $67

  million invested in Phase VII that is virtually worthless, and at least a $6.6 million shortage in
  Phase
  VIII.

         ANSWER: Federal admits that Quiros’ management of partnership funds resulted
         in alleged shortages. Federal denies the remaining allegations set forth in paragraph

                           The Litigations and Court-Approved Settlement

         63.     On April 12, 2016, the U.S. Securities and Exchange Commission (“SEC”) initiated


                                                   23
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 24 of 53



  litigation against Quiros which resulted in the appointment of Michael Goldberg as Receiver for

  the Jay Peak limited partnerships and related entities (the “SEC Receiver”), in the matter-styled

  SEC v. Quiros, et. al., Case No. 16-CV-21301-GAYLES. Soon thereafter, numerous lawsuits

  were filed against Raymond James and Burstein. They included an action brought by the SEC

  Receiver (Goldberg v. Raymond James Financial, Inc., et al., Case No. 1:16-CV-21831-JAL),

  and a consolidated class action lawsuit (Daccache, et. al. v. Raymond James & Associates, Inc.,

  et al., Case No. 1:16-CV-21575-FAM). Additional lawsuits were filed on behalf of groups of

  individual investors.

         ANSWER: Admitted.

         64.     The claims against Raymond James alleged various intentional torts, including

  aiding and abetting fraud and aiding and abetting breach of fiduciary duty as well as statutory

  claims under RICO. The liability against Raymond James was predicated on the alleged intentional

  wrongdoing of Burstein.

         ANSWER: Federal admits that the claims against Raymond James alleged various
         torts. Federal denies any allegations about the claims that are inconsistent with the
         pleadings filed in the litigation. Federal denies the remaining allegations set forth
         in paragraph 64.

         65.     A total of 836 investors contributed to the eight limited partnerships now in SEC

  receivership. Each invested $500,000 for a total of $418,000,000. In addition, investors were

  required to pay an administrative fee of $50,000, totaling approximately $41,800,000.

         ANSWER: Federal admits that investors principally invested $500,000 and were
         required to pay an administrative fee. Federal is without knowledge or information
         sufficient to form a belief as to the truth of the remaining allegations set forth in
         paragraph 65.

         66.     Raymond’ James potential exposure was substantial – at least hundreds of millions

  of dollars, exclusive of interest, attorneys’ fees, punitive damages or treble damage, which were

  sought by the plaintiffs under various legal theories including RICO. There was a significant
                                                  24
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 25 of 53



  likelihood of an adverse outcome in the litigation given the substantial evidence regarding the

  misconduct of Burstein. The prospects for a negative result were exacerbated because Burstein

  advised he would refuse to testify and invoke his Fifth Amendment rights – potentially resulting

  in an adverse inference against both Burstein and Raymond James.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 66.

         67.     On June 29, 2016, Raymond James entered into a settlement agreement with the

  Securities Division of the Vermont Department of Financial Regulation to resolve alleged

  violations of Vermont securities laws stemming from the scheme (the “Vermont Regulatory

  Settlement”). Under that settlement agreement, Raymond James paid a total of $5.95 million,

  consisting of an administrative penalty ($1.25 million), costs ($200,000) and reimbursement to the

  SEC Receiver ($4.5 million). The payment made to the SEC Receiver consisted of $2.75 million

  representing the “total revenues earned by [Raymond James] . . . in connection with the Quiros

  controlled accounts” and $1.75 million in restitution.

         ANSWER: Admitted.

         68.     After several months of confidential negotiations, on April 13, 2017, Raymond

  James entered into a Settlement Agreement and Release with the SEC Receiver and class counsel.

  The agreement provided for the dismissal of all Jay Peak related civil litigation against Raymond

  James and a bar of future litigation (other than actions brought directly by government entities) in

  exchange for payment by Raymond James to the SEC Receiver totaling $150,000,000, which

  included the previously-funded Vermont Regulatory Settlement.

         ANSWER: Admitted.

         69.     Raymond James’ exposure was driven by the amount of limited partnership assets

  held by Raymond James and converted and misappropriated by Burstein and Quiros over a six-


                                                  25
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 26 of 53



  year period. The settlement required the SEC Receiver to distribute and use this payment in

  specific ways, including but not limited to: (1) $67,000,000 “to return the Five Hundred Thousand

  Dollar ($500,000) principal investments to each remaining Investor who invested in Jay Peak

  Biomedical Research Park, L.P., (“Biomedical Phase VII”)”; (2) $10,000,000 “to be paid up to

  twenty (20) Q Burke Phase VIII Investors who are not eligible to apply for permanent residency

  through [the EB-5 program]”; (3) $1,000,000 “to refund the Five Hundred Thousand Dollar

  ($500,000) principal investments to the two (2) investors in Q Burke Phase VIII whose I-526

  petitions were denied. . . .”; and (4) $15,391,386.47 to pay the investors in Phase I who were

  promised a return of their investments.

         ANSWER: Federal admits that the Settlement Agreement outlined how the
         Settlement Amount was to be allocated and that paragraph 68 quotes a portion of
         the Settlement Agreement. Federal denies the remaining allegations set forth in
         paragraph 69.

         70.     The Settlement Agreement and Release was approved by Judge Gayles on June 30,

  2017, and became final and non-appealable on August 30, 2017.

         ANSWER: Federal admits that the Settlement Agreement and Release was
         approved by Judge Gayles on June 30, 2017. Federal is without knowledge or
         information sufficient to form a belief as to the truth of the remaining allegations
         set forth in paragraph 70.

         71.     Raymond James completed its payment obligations under the Settlement

  Agreement and Release on September 18, 2017. In a settlement agreement reached with the SEC

  in February 2018, Quiros agreed to pay back to the Jay Peak investors more than $81 million in

  investor money that he used illegally, pay a $1 million penalty to the SEC, and forfeit $417,000 in

  cash that was frozen by the SEC. Quiros also agreed to surrender ownership of the two condos and

  ski resort he purchased with investor funds and give up his stake in more than a dozen other

  properties, including the Jay Peak Resort.



                                                  26
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 27 of 53



         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 71.

         72.     In September 2018, Burstein was restrained and enjoined by the SEC from working

  in the securities industry for 10 years. Burstein agreed to pay the SEC an $80,000 fine in

  connection with his involvement in the Jay Peak scheme.

         ANSWER: Denied.

         73.     In May 2019, Quiros, Stenger and two others were indicted by a federal grand jury

  on criminal charges in connection with the Phase VII project. The charges against Quiros included

  money laundering and misrepresenting facts to the SEC.

         ANSWER: Admitted.

                                     THE FIDELITY BONDS

         74.     Prior to the discovery of Burstein and Quiros’ scheme, Raymond James purchased

  a series of Financial Institution Bonds providing a total of $60 million in “single loss” employee

  fidelity coverage as follows:

                 a. Federal Insurance Company Bond No. 70436970, written on a co-surety basis
                    with Beazley Insurance Company, Inc., with an effective date of October 1,
                    through October 1, 2016, and a $10 million single loss limit of liability (the
                    2015
                    “Primary Bond”);

                 b. Travelers Casualty and Surety Company of America Policy No. 106384318,
                    with an effective date of October 1, 2015 through October 1, 2016, and a $10
                    million single loss limit of liability (the “First Excess Bond”);

                 c. Federal Insurance Company Bond No. 82126526, with an effective date of
                    October 1, 2015 through October 1, 2016, and a $10 million single loss limit of
                    liability (the “Second Excess Bond”);

                 d. Federal Insurance Company Bond No. 82210871, written on a co-surety basis
                    with Great American Insurance Company, with an effective date of October 1,
                    2015 through October 1, 2016, and a $20 million single loss limit of liability
                    “Third Excess Bond”); and
                    (the
                 e. Beazley Insurance Company, Inc. Policy No. V1431F150301, with an effective
                    date of October 1, 2015 through October 1, 2016, and a $10 million single loss
                    limit of liability (the “Fourth Excess Bond”) (collectively, the “Bonds”).

  True and correct copies of the Bonds, including all endorsements, are attached hereto as

                                                  27
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 28 of 53



  Composite Exhibit “A.”


         ANSWER: Federal admits that Raymond James purchased Bond No. 70436970,
         Bond No. 82126526 and Bond No. 82210871, and that true and correct copies
         thereof as included in Exhibit A. Federal denies that his paragraph fully or
         accurately characterizes the scope of coverage under the bonds and denies all
         allegations about those bonds that are inconsistent with their terms, conditions,
         definitions, limitations and exclusions. Federal is without knowledge or
         information sufficient to form a belief as to the truth of the remaining allegations
         set forth in paragraph 74.

         75.      The Primary Bond grants coverage for loss pursuant to the following fidelity

  insuring agreement:

               “Loss resulting directly from dishonest or fraudulent acts committed by
               an Employee, acting alone or in collusion with others, with the intent:

               (a) To cause the Insured to sustain such loss, or

               (b) To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.


         ANSWER: Federal admits that Insuring Agreement (A) (as amended by
         Endorsement/Rider No. 3) provides coverage for “[l]oss resulting directly from
         dishonest or fraudulent acts committed by an Employee, acting alone or in collusion
         with others, with the intent: (a) to cause the Insured to sustain such loss; or (b) to
         obtain financial benefit for the Employee, or another person or entity.
         Notwithstanding the foregoing, however, it is agreed that with regard to Loans and
         Trading this bond covers only loss resulting directly from dishonest or fraudulent
         acts committed by an Employee with the intent to cause the Insured to sustain such
         loss and to obtain a financial benefit for the Employee.” Federal denies that
         paragraph 75 fully or accurately characterizes the scope of coverage under the
         Primary Bond and denies any allegations that are consistent with the terms,
         definitions, conditions, provisions, limitations, and exclusions in the Primary Bond.

         76.      The term “Employee” is defined in relevant part to include “a natural person in the

  service of the Insured, at any of the Insured’s offices or premises covered hereunder whom the

  Insured compensates directly by salary or commissions and whom the Insured has the right to

  direct and control while performing services for the Insured.” Primary Policy, Conditions and


                                                   28
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 29 of 53



  Limitations, p. 6.

            ANSWER: Federal admits that paragraph 76 quotes a portion of the Primary
            Bond’s definition of “Employee” but denies that paragraph 76 fully or accurately
            characterizes the scope of coverage under the Policy and denies any allegations that
            are consistent with the terms, definitions, conditions, provisions, limitations, and
            exclusions in the Primary Bond.

            77.    The Primary Bond applies to “loss of Property (1) owned by the Insured, (2) held

  by the Insured in any capacity, or (3) for which the Insured is legally liable.” Primary Policy,

  Conditions and Limitations, p. 16. “Property” includes “[m]oney.” Primary Bond, Endorsement

  No. 19.

            ANSWER: Federal admits that paragraph 77 quotes a portion of the Primary
            Bond’s Conditions and Limitations and the definition of “Property” but denies that
            paragraph 77 fully or accurately characterizes the scope of coverage under the
            Primary Bond and denies any allegations that are consistent with the terms,
            definitions, conditions, provisions, limitations, and exclusions in the Primary Bond.

            78.    Each of the excess bonds provides coverage on a follow-form basis incorporating

  the terms of the Primary Bond.

            ANSWER: Federal admits that Raymond James purchased Bond No. 70436970,
            Bond No. 82126526 and Bond No. 82210871, and that true and correct copies
            thereof as included in Exhibit A. Federal denies that his paragraph fully or
            accurately characterizes the scope of coverage under those bonds and denies all
            allegations about those bonds that are inconsistent with their terms, conditions,
            definitions, limitations and exclusions. Federal is without knowledge or
            information sufficient to form a belief as to the truth of the remaining allegations
            set forth in paragraph 78.

                                        THE COVERED LOSS

            79.    Raymond James suffered a covered loss resulting directly from Burstein’s

  dishonest and fraudulent actions, acting in collusion with his former father-in-law Quiros, with the

  intent to benefit himself, Quiros, and entities operated and controlled by Quiros and others. None

  of the commingling and misappropriation of limited partnership funds could have occurred without

  Burstein, as the broker on each account, orchestrating, supervising, and implementing requests


                                                    29
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 30 of 53



  made by Quiros and others to transfer funds and concealing his and Quiros’ actions. The funds in

  each limited partnership account were held by Raymond James and represent money for which

  Raymond James would be legally liable if lost.

          ANSWER: Denied.

          80.        The Primary Bond is triggered when a loss is “discovered.” The Primary Bond

  provides the following with respect to Discovery:

                “This bond applies to loss discovered by the Vice President of Corporate
                Insurance and/or Legal Department of the Insured located at the Insured’s
                principal address as stated in Item 1 of the Declarations during the Bond
                Period. Discovery occurs when the Vice President of Corporate Insurance
                and/or Legal Department of the Insured first becomes aware of facts that
                would cause a reasonable person to assume that a loss of a type covered by
                this bond has been or will be incurred, regardless of when the act or acts
                causing or contributing to such loss occurred, even though the exact
                amount
                or details of loss may not then be known.

             Discovery also occurs when the Vice President of Corporate Insurance
             and/or Legal Department of the Insured receives notice of an actual or
             potential claim in which it is alleged that the Insured is liable to a third
             party
             under circumstances which, if true, would constitute a loss under this
             bond.”
  Primary Policy, Endorsement No. 23.


          ANSWER: Federal admits that paragraph 80 quotes the Primary Bond’s definition
          of Discovery but denies that paragraph 80 fully or accurately characterizes the
          scope of coverage under the Primary Bond and denies any allegations that are
          consistent with the terms, definitions, conditions, provisions, limitations, and
          exclusions in the Primary Bond.

          81.        The Vice President of Corporate Insurance and/or Legal Department of Raymond

  James did not become aware that Burstein and Quiros’ fraudulent scheme may have existed until

  approximately May 2016, which is within the Bond Period.

          ANSWER: Denied.

          82.        On February 27, 2018, Raymond James reported a claim for loss under the Bonds

  to the Insurers.

                                                   30
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 31 of 53



         ANSWER: Admitted.

         83.     The amount certain of Raymond James’ claim for covered loss exceeds the

  aggregate limit of the Bonds described herein. More than $200 million in funds have thus far been

  identified as misappropriated, and Raymond James has paid at least $78 million to the SEC

  Receiver for the limited partnerships in order to repay investors whose investment principal was

  both held at Raymond James and lost as result of Burstein and Quiros’ scheme. None of the

  Insurers have made any payment for covered loss.

         ANSWER: Federal admits that Raymond James has paid in excess of $60 million
         to the SEC Receiver and that the Insurers have not issued any payment in
         connection with the claim. Federal denies the remaining allegations set forth in
         paragraph 83.

                                   GENERAL ALLEGATIONS

         84.     All conditions precedent to bringing this action have been performed, waived, or

  excused.

         ANSWER: Denied.

         85.     Raymond James has retained undersigned counsel to represent its interests in this

  matter and is obligated to the undersigned firm for the payment of their attorneys’ fees and costs.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 85.

         86.     Raymond James offers to do equity in the premises.

         ANSWER: Federal is without knowledge or information sufficient to form a belief
         as to the truth of the allegations set forth in paragraph 86.

               COUNT I – BREACH OF CONTRACT (AGAINST FEDERAL)

         87.     Raymond James realleges paragraphs 1 through 85 as if fully set forth herein.

         ANSWER: Federal repeats and realleges its answers and denials to paragraphs 1
         through 86 as though fully set forth herein.

         88.     At all times material hereto, Raymond James was insured by Federal under the

                                                  31
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 32 of 53



  Primary Bond, the Second Excess Bond, and the Third Excess Bond, which are enforceable

  contracts under the laws of the State of Florida.

         ANSWER: Federal admits that Raymond James was insured by Federal under the
         Primary Bond, Second Excess Bond, and Third Excess Bond. Federal denies the
         remaining allegations set forth in paragraph 88.

         89.      The Primary Bond, the Second Excess Bond, and the Third Excess Bond obligate

  Federal to indemnify Raymond James for loss sustained by Raymond James under the following

  insuring agreement, the terms of which are expressly incorporated into the Second and Third

  Excess Bonds:

           “Loss resulting directly from dishonest or fraudulent acts committed by an
     Employee, acting alone or in collusion with others, with the intent:

               (a) To cause the Insured to sustain such loss, or

               (b) To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.


         ANSWER: Federal admits that Insuring Agreement (A) (as amended by
         Endorsement/Rider No. 3) provides coverage for “[l]oss resulting directly from
         dishonest or fraudulent acts committed by an Employee, acting alone or in collusion
         with others, with the intent: (a) to cause the Insured to sustain such loss; or (b) to
         obtain financial benefit for the Employee, or another person or entity.
         Notwithstanding the foregoing, however, it is agreed that with regard to Loans and
         Trading this bond covers only loss resulting directly from dishonest or fraudulent
         acts committed by an Employee with the intent to cause the Insured to sustain such
         loss and to obtain a financial benefit for the Employee.” Federal denies that this
         paragraph fully or accurately characterizes or alleges the scope of coverage
         afforded by the Primary Bond, the Second Excess Bond, and the Third Excess
         Bond; denies any allegations that are consistent with the terms, definitions,
         conditions, provisions, limitations, and exclusions in the Primary Bond, the Second
         Excess Bond, and the Third Excess Bond; and denies that Raymond James is
         entitled to coverage thereunder.

         90.      Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the Primary Bond, the Second Excess Bond, and the Third

  Excess Bond.
                                                      32
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 33 of 53



         ANSWER: Denied.

         91.     No exclusions in the Primary Bond, the Second Excess Bond, or the Third Excess

  Bond apply to bar coverage for the claim.

         ANSWER: Denied.

         92.     Federal has failed and refused to pay Raymond James for the direct loss sustained

  by Raymond James resulting from Burstein’s dishonest and fraudulent acts.

         ANSWER: Federal admits that it has not issued payment to Raymond James under
         the Primary Bond, Second Excess Bond, and Third Excess Bond. Federal denies
         the remaining allegations set forth in paragraph 92.

         93.     As a direct, proximate, and foreseeable result of Federal’s breaches of its duties

  under the Primary Bond, the Second Excess Bond, and the Third Excess Bond, Raymond James

  has suffered and continues to suffer damages.

         ANSWER: Denied.

               COUNT II – BREACH OF CONTRACT (AGAINST BEAZLEY)

         94.     Raymond James realleges paragraphs 1 through 85 as if fully set forth herein.

         ANSWER: Federal repeats and realleges its answers and denials to paragraphs 1
         through 86 as though fully set forth herein.

         95.     At all times material hereto, Raymond James was insured by Beazley under the

  Primary Bond and the Fourth Excess Bond, which are enforceable contracts under the laws of the

  State of Florida.

         ANSWER: The allegations set forth in paragraph 95 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         96.     The Primary Bond and the Fourth Excess Bond obligate Beazley to indemnify

  Raymond James for loss sustained by Raymond James under the following insuring agreement,

                                                  33
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 34 of 53



  the terms of which are expressly incorporated into the Fourth Excess Bond:

            “Loss resulting directly from dishonest or fraudulent acts committed by an
     Employee, acting alone or in collusion with others, with the intent:

               (a) To cause the Insured to sustain such loss, or

               (b) To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.


         ANSWER: The allegations set forth in paragraph 96 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         97.      Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the Primary Bond and Fourth Excess Bond.

         ANSWER: The allegations set forth in paragraph 97 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         98.      No exclusions in the Primary Bond or the Fourth Excess Bond apply to bar

  coverage for the claim.

         ANSWER: The allegations set forth in paragraph 98 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         99.      Beazley has failed and refused to pay Raymond James for the direct loss sustained

  by Raymond James resulting from Burstein’s dishonest and fraudulent acts.

         ANSWER: The allegations set forth in paragraph 99 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has

                                                   34
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 35 of 53



         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         100.      As a direct, proximate, and foreseeable result of Beazley’s breaches of its duties

  under the Primary Bond and the Fourth Excess Bond, Raymond James has suffered and continues

  to suffer damages.

         ANSWER: The allegations set forth in paragraph 100 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

            COUNT III – BREACH OF CONTRACT (AGAINST TRAVELERS)

         101.      Raymond James realleges paragraphs 1 through 85 as if fully set forth herein.

         ANSWER: Federal repeats and realleges its answers and denials to paragraphs 1
         through 86 as though fully set forth herein.

         102.      At all times material hereto, Raymond James was insured by Travelers under the

  First Excess Bond, which is an enforceable contract under the laws of the State of Florida.

         ANSWER: The allegations set forth in paragraph 102 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         103.      The First Excess Bond obligates Travelers to indemnify Raymond James for loss

  sustained by Raymond James under the following insuring agreement, the terms of which are

  expressly incorporated into the First Excess Bond:

           “Loss resulting directly from dishonest or fraudulent acts committed by an
     Employee, acting alone or in collusion with others, with the intent:

                (a) To cause the Insured to sustain such loss, or


                                                    35
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 36 of 53



                (b) To obtain financial benefit for the Employee, or another person or entity.”
                    Primary Bond, Endorsement No. 3.

         ANSWER: The allegations set forth in paragraph 103 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         104.      Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the First Excess Bond.

         ANSWER: The allegations set forth in paragraph 104 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         105.      No exclusions in the First Excess Bond apply to bar coverage for the claim.

         ANSWER: The allegations set forth in paragraph 105 are not directed against
         Federal, such that no response is required.

         106.      Travelers has failed and refused to pay Raymond James for the direct loss sustained

  by Raymond James resulting from Burstein’s dishonest and fraudulent acts.

         ANSWER: The allegations set forth in paragraph 106 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         107.      As a direct, proximate, and foreseeable result of Travelers’ breach of its duties

  under the First Excess Bond, Raymond James has suffered and continues to suffer damages.

         ANSWER: The allegations set forth in paragraph 107 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

                                                    36
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 37 of 53



        COUNT IV – BREACH OF CONTRACT (AGAINST GREAT AMERICAN)

         108.      Raymond James realleges paragraphs 1 through 85 as if fully set forth herein.

         ANSWER: Federal repeats and realleges its answers and denials to paragraphs 1
         through 86 as though fully set forth herein.

         109.      At all times material hereto, Raymond James was insured by Great American under

  the Third Excess Bond, which is an enforceable contract under the laws of the State of Florida.

         ANSWER: The allegations set forth in paragraph 109 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         110.      The Third Excess Bond obligates Great American to indemnify Raymond James

  for loss sustained by Raymond James under the following insuring agreement, the terms of which

  are expressly incorporated into the Third Excess Bond:

           “Loss resulting directly from dishonest or fraudulent acts committed by an
     Employee, acting alone or in collusion with others, with the intent:

                (a) To cause the Insured to sustain such loss, or

                (b) To obtain financial benefit for the Employee, or another person or entity.”

  Primary Bond, Endorsement No. 3.


         ANSWER: The allegations set forth in paragraph 110 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         111.      Raymond James’ loss resulting from Burstein’s dishonest and fraudulent acts as

  described herein is a covered loss under the Third Excess Bond.

         ANSWER: The allegations set forth in paragraph 111 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has

                                                    37
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 38 of 53



         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         112.   No exclusions in the Third Excess Bond apply to bar coverage for the claim.

         ANSWER: The allegations set forth in paragraph 112 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

         113.   Great American has failed and refused to pay Raymond James for the direct loss

  sustained by Raymond James resulting from Burstein’s dishonest and fraudulent acts.

         ANSWER: The allegations set forth in paragraph 113 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph

         114.   As a direct, proximate, and foreseeable result of Great American’s breach of its

  duties under the Third Excess Bond, Raymond James has suffered and continues to suffer

  damages.

         ANSWER: The allegations set forth in paragraph 114 are not directed against
         Federal, such that no response is required. Federal denies that Raymond James has
         established a covered loss under the Primary Bond and denies any allegations
         suggesting that Raymond James is entitled to coverage. Federal is without
         knowledge or information sufficient to form a belief as to the truth of the remaining
         allegations in this paragraph.

        COUNT V – DECLARATORY JUDGMENT (AGAINST ALL INSURERS)

         115.   Raymond James realleges paragraphs 1 through 85 as if fully set forth herein.

         ANSWER: Federal repeats and realleges its answers and denials to paragraphs 1
         through 86 as though fully set forth herein.

         116.   This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 et seq. and


                                                 38
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 39 of 53



  Florida Statute 86.011, et seq., in the alternative to Counts I through IV, for a declaration that

  Raymond James is entitled to coverage under the 2013-2014 Bonds or 2014-2015 Bonds, if

  applicable.

         ANSWER: Federal admits that Raymond James seeks, in the alternative, to obtain
         a declaratory judgment. Federal denies the remaining allegations set forth in
         paragraph 116.

         117.    Prior to purchasing the Bonds described above, Raymond James purchased from

  the Insurers Financial Institution Bonds providing employee fidelity coverage with effective

  periods of October 1, 2013 through October 1, 2014 (the “2013-2014 Bonds”) and October 1, 2014

  through October 1, 2015 (the “2014-2015 Bonds”) (collectively, the “Earlier Bonds”). The Earlier

  Bonds contain analogous provisions as the Bonds discussed above. True and correct copies of the

  2013-2014 Bonds and the 2014-2015 Bonds, including all endorsements, are attached hereto as

  Composite Exhibits “B” and “C,” respectively.

         ANSWER: Federal admits that Raymond James purchased fidelity coverage
         effective from October 1, 2013 through October 1, 2014 and October 1, 2014
         through October 1, 2015. Federal denies the remaining allegations set forth in
         paragraph 11.

         118.    As alleged above, Raymond James asserts that the covered loss at issue was not

  discovered until approximately May 2016, which is within the Bond Period.

         ANSWER: Federal admits that Raymond James asserts that the covered loss at
         issue was not discovered until approximately May 2016, which allegation Federal
         denies. Federal denies the remaining allegations set forth in paragraph 118.

         119.    In an April 20, 2020 letter denying coverage, however, Federal took the position

  that discovery by Raymond James may have occurred earlier, which could potentially trigger

  coverage under the Earlier Bonds. Federal further asserted that Raymond James failed to comply

  with unspecified conditions for pursuing a claim under the Earlier Bonds.

         ANSWER: Federal admits that Discovery occurred prior to May 2016 at the latest
         (while reserving the right to assert that Discovery occurred earlier than that date)

                                                   39
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 40 of 53



           and that Raymond James failed to comply with conditions precedent to pursue
           claims under the Earlier Bonds. Federal denies the remaining allegations set forth
           in paragraph 119.

           120.   In the event it is determined that the loss was “discovered” by Raymond James

  within an Earlier Bond Period, Raymond James asserts that it is entitled to coverage under the

  applicable Earlier Bonds.

           ANSWER: Denied.

           121.   Accordingly, an actual controversy exists between Raymond James and the

  Insurers with respect to the Insurers’ obligation to provide coverage under the 2013-2014 Bonds

  or 2014-2015 Bonds in the event the loss is deemed to have been “discovered” earlier by Raymond

  James.

           ANSWER: Denied.

           122.   Raymond James seeks a judicial declaration that, in the event it is determined that

  Raymond James “discovered” the loss earlier than it asserts, Raymond James is entitled to

  coverage under the applicable Earlier Bonds.

           ANSWER: Denied.

           123.   There is a bona fide, actual need for the declaration of the Insurers’ duty and

  obligation to indemnify Raymond James under the Earlier Bonds should it be determined that

  Raymond James “discovered” the covered loss during an Earlier Bond Period.

           ANSWER: Denied.

           124.   This Court’s declaration will confer certainty on the parties with respect to the

  Insurers’ duty to indemnify Raymond James under the Earlier Bonds, and therefore, will serve the

  interests of justice.

           ANSWER: Denied.

           125.   Raymond James has no other adequate remedy at law.

                                                   40
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 41 of 53



         ANSWER: Denied.

         126.    It is also requested that this Court retain jurisdiction for supplemental relief.

         ANSWER: Denied.

                                    AFFIRMATIVE DEFENSES

         Federal, without prejudice to its answers and denials to the allegations in the Complaint for

  Damages, alleges the following Affirmative Defenses.

                                FIRST AFFIRMATIVE DEFENSE

         Any claim under Insuring Agreement (A) of the Primary Bond is subject to a $1,000,000

  deductible, pursuant to Item 4 of the Declarations (as amended by Endorsement/Rider No. 27) and

  Section 11 of the Conditions and Limitations. Raymond James is not entitled to recover under the

  Primary Bond unless it can establish a covered loss in excess of the applicable deductible.

                               SECOND AFFIRMATIVE DEFENSE

         Any claim under the Second Excess Bond is subject to a $1,000,000 deductible “plus any

  unpaid portion of the AGGREGATE LIMIT OF LIABILITY of the Underlying Bonds on the

  date of payment of any Single Loss under this bond,” pursuant to ITEM 4. of the Declarations (as

  amended by Endorsement No. 5) and Section 1.a. of the Conditions and Limitations. Raymond

  James is not entitled to recover under the Second Excess Bond unless it can establish a covered

  loss in excess of the applicable deductible.

                                THIRD AFFIRMATIVE DEFENSE

         Any claim under the Third Excess Bond is subject to a $1,000,000 deductible “plus any

  unpaid portion of the AGGREGATE LIMIT OF LIABILITY of the Underlying Bonds on the

  date of payment of any Single Loss under this bond,” pursuant to ITEM 4. of the Declarations (as

  amended by Endorsement No. 3) and Section 1.a. of the Conditions and Limitations. Raymond



                                                   41
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 42 of 53



  James is not entitled to recover under the Third Excess Bond unless it can establish a covered loss

  in excess of the applicable deductible.

                              FOURTH AFFIRMATIVE DEFENSE

         Section 4 of the Primary Bond’s Conditions and Limitations states that “Subject to the

  Aggregate Limit of Liability, the Underwriter’s liability for each Single Loss shall not exceed the

  applicable Single Loss Limit of Liability shown in Item 4 of the Declarations. If a Single Loss is

  covered under more than one Insuring Agreement or Coverage, the maximum payable shall not

  exceed the largest applicable Single Loss Limit of Liability.” Pursuant to Item 4 of the

  Declarations, any claim under Insuring Agreement (A) of the Primary Bond is subject to a Single

  Loss Limit of Liability of $10,000,000. Raymond James cannot recover in excess of this Single

  Loss Limit of Liability under the Primary Bond.

                                FIFTH AFFIRMATIVE DEFENSE

         Section 2 of the Second Excess Bond’s Conditions and Limitations states that “The

  COMPANY’S liability for each Single Loss shall not exceed the SINGLE LOSS LIMIT OF

  LIABILITY as stated in ITEM 3. of the DECLARATIONS or the unpaid portion of the

  AGGREGATE LIMIT OF LIABILITY, whichever is less.” Pursuant to ITEM 3. of the

  DECLARATIONS, any claim under the Second Excess Bond is subject to a SINGLE LOSS

  LIMIT OF LIABILITY of $10,000,000 excess of $20,000,000. Raymond James cannot recover

  in excess of this SINGLE LOSS LIMIT OF LIABILITY under the Second Excess Bond.

                                SIXTH AFFIRMATIVE DEFENSE

         Section 2 of the Third Excess Bond’s Conditions and Limitations states that “The

  COMPANY’S liability for each Single Loss shall not exceed the SINGLE LOSS LIMIT OF

  LIABILITY as stated in ITEM 3. of the DECLARATIONS or the unpaid portion of the



                                                  42
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 43 of 53



  AGGREGATE LIMIT OF LIABILITY, whichever is less.” Pursuant to ITEM 3. of the

  DECLARATIONS, any claim under the Third Excess Bond is subject to a SINGLE LOSS LIMIT

  OF LIABILITY of $20,000,000 excess of $30,000,000. Raymond James cannot recover in excess

  of this SINGLE LOSS LIMIT OF LIABILITY under the Third Excess Bond.

                             SEVENTH AFFIRMATIVE DEFENSE

          Section 4 of the Primary Bond’s Conditions and Limitations states that “The Underwriter’s

  total liability for all losses discovered during the Bond Period shown in Item 2 of the Declarations

  shall not exceed the Aggregate Limit of Liability shown in Item 3 of the Declarations.” Pursuant

  to Item 3 of the Declarations, any claim under the Primary Bond is subject to an Aggregate Limit

  of Liability of $20,000,000. Raymond James cannot recover in excess of this Aggregate Limit of

  Liability under the Primary Bond.

                              EIGHTH AFFIRMATIVE DEFENSE

          Section 2 of the Second Excess Bond’s Conditions and Limitations states that “The

  COMPANY’S total cumulative liability for all Single Losses of all ASSUREDS discovered during

  the BOND PERIOD shall not exceed the AGGREGATE LIMIT OF LIABILITY as stated in
  ITEM
  2. of the DECLARATIONS. Each payment made under the terms of this bond shall reduce the

  unpaid portion of the AGGREGATE LIMIT OF LIABILITY until it is exhausted.” Pursuant to

  ITEM 2. of the DECLARATIONS, any claim under the Second Excess Bond is subject to an

  AGGREGATE LIMIT OF LIABILITY of $20,000,000 excess of $40,000,000. Raymond James

  cannot recover in excess of this AGGREGATE LIMIT OF LIABILITY under the Second Excess

  Bond.




                                                  43
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 44 of 53



                               NINTH AFFIRMATIVE DEFENSE

          Section 2 of the Third Excess Bond’s Conditions and Limitations states that “The

  COMPANY’S total cumulative liability for all Single Losses of all ASSUREDS discovered during

  the BOND PERIOD shall not exceed the AGGREGATE LIMIT OF LIABILITY as stated in
  ITEM
  2. of the DECLARATIONS. Each payment made under the terms of this bond shall reduce the

  unpaid portion of the AGGREGATE LIMIT OF LIABILITY until it is exhausted.” Pursuant to

  ITEM 2. of the DECLARATIONS, any claim under the Third Excess Bond is subject to an

  AGGREGATE LIMIT OF LIABILITY of $40,000,000 excess of $60,000,000. Raymond James

  cannot recover in excess of this AGGREGATE LIMIT OF LIABILITY under the Third Excess

  Bond.

                               TENTH AFFIRMATIVE DEFENSE

          Section 3 of the Primary Bond’s Conditions and Limitations (as amended by

  Endorsement/Rider No. 23) states that “This bond applies to loss discovered by the Vice President

  of Corporate Insurance and/or Legal Department of the Insured located at the Insured’s principal

  address as stated in Item 1 of the Declarations during the Bond Period. Discovery occurs when

  the Vice President or Corporate Insurance and/or Legal Department of the Insured first becomes

  aware of facts which would cause a reasonable person to assume that a loss of a type covered by

  this bond has been or will be incurred, regardless of when the act or acts causing or contributing

  to such loss occurred, even though the exact amount or details of loss may not then be known.”

  Raymond James cannot recover under the Primary Bond unless it proves that discovery, as

  described in the Primary Bond, occurred during the Bond Period.




                                                  44
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 45 of 53



                             ELEVENTH AFFIRMATIVE DEFENSE

         Section 3 of the Second Excess Bond’s Conditions and Limitations (as amended by

  Endorsement/Rider No. 3) states that “This bond applies only to loss discovered by the Vice

  President of Corporate Insurance and/or Legal Department of the ASSURED during the BOND

  PERIOD. Discovery occurs at the earlier of the Vice President or Corporate Insurance and/or

  Legal Department of the ASSURED being aware of: a. facts which may subsequently result in a

  loss of a type covered by this bond, or b. an actual or potential claim in which it is alleged that the

  ASSURED is liable to a third party, regardless of when the act or acts causing or contributing to

  such loss occurred, even though the amount of loss does not exceed the applicable Deductible

  Amount, or the exact amount or details of loss may not then be known.” Raymond James cannot

  recover under the Second Excess Bond unless it proves that discovery, as described in the Second

  Excess Bond, occurred during the BOND PERIOD.

                              TWELFTH AFFIRMATIVE DEFENSE

         Section 3 of the Third Excess Bond’s Conditions and Limitations (as amended by

  Endorsement/Rider No. 3) states that “This bond applies only to loss discovered by the Vice

  President of Corporate Insurance and/or Legal Department of the ASSURED during the BOND

  PERIOD. Discovery occurs at the earlier of the Vice President or Corporate Insurance and/or

  Legal Department of the ASSURED being aware of: a. facts which may subsequently result in a

  loss of a type covered by this bond, or b. an actual or potential claim in which it is alleged that the

  ASSURED is liable to a third party, regardless of when the act or acts causing or contributing to

  such loss occurred, even though the amount of loss does not exceed the applicable Deductible

  Amount, or the exact amount or details of loss may not then be known.” Raymond James cannot




                                                   45
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 46 of 53



  recover under the Third Excess Bond unless it proves that discovery, as described in the Third

  Excess Bond, occurred during the BOND PERIOD.

                           THIRTEENTH AFFIRMATIVE DEFENSE

         Section 5(a) of the Primary Bond’s Conditions and Limitations (as amended by

  Endorsement/Rider No. 25) states that “At the earliest practical moment, not to exceed sixty (60)

  days, after discovery of loss, the Vice President of Corporate Insurance and/or Legal Department

  located at the Insured’s principal address as stated in Item 1 of the Declarations shall give the

  Underwriter notice thereof in an amount that is in excess of 50% of the applicable Single Loss

  Deductible amount, as stated in Item 4 of the Declarations.” Raymond James cannot recover under

  the Primary Bond unless it proves that it provided timely notice.

                           FOURTEENTH AFFIRMATIVE DEFENSE

         General Agreement C. of the Second Excess Bond (as amended by Endorsement/Rider No.

  4) states that “The ASSURED shall notify the COMPANY at the earliest practical moment, not to

  exceed sixty (60) days after the Vice President of Corporate Insurance and/or Legal Department

  receives notice, of any legal proceeding brought to determine the ASSURED’S liability for any

  loss, claim or damage which, if established, would constitute a collectible loss under this bond or

  any of the Underlying Bonds. Concurrent with such notice and as requested thereafter, the

  ASSURED shall furnish copies of all pleadings and pertinent papers to the COMPANY.”

  Raymond James cannot recover under the Second Excess Bond unless it proves that it provided

  timely notice.

                             FIFTEENTH AFFIRMATIVE DEFENSE

         General Agreement C. of the Third Excess Bond (as amended by Endorsement/Rider No.

  4) states that “The ASSURED shall notify the COMPANY at the earliest practical moment, not to



                                                   46
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 47 of 53



  exceed sixty (60) days after the Vice President of Corporate Insurance and/or Legal Department

  receives notice, of any legal proceeding brought to determine the ASSURED’S liability for any

  loss, claim or damage which, if established, would constitute a collectible loss under this bond or

  any of the Underlying Bonds. Concurrent with such notice and as requested thereafter, the

  ASSURED shall furnish copies of all pleadings and pertinent papers to the COMPANY.”

  Raymond James cannot recover under the Third Excess Bond unless it proves that it provided

  timely notice.

                             SIXTEENTH AFFIRMATIVE DEFENSE

         Section 5(b) of the Primary Bond’s Conditions and Limitations states that “Within 6

  months after such discovery, the Insured shall furnish to the Underwriter proof of loss, duly sworn

  to, with full particulars.” Raymond James cannot recover under the Primary Bond unless it proves

  that it provided timely proof of loss.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

         General Agreement F. of the Primary Bond states that “With respect to this General

  Agreement, subsections (b) and (d) of Section 5 of this bond apply upon the entry of such
  judgment
  or the occurrence of such settlement instead of upon discovery of loss. In addition, the Insured

  must notify the Underwriter within 30 days after such judgment is entered against it or after the

  Insured settles such legal proceeding, and, subject to subsection (e) of section 5, the Insured may

  not bring legal proceedings for the recovery of such loss after the expiration of 24 months from

  the date of such final judgment or settlement.” Raymond James cannot recover under the Primary

  Bond unless it proves that it provided timely notice and submitted timely proof of loss.




                                                  47
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 48 of 53



                            EIGHTEENTH AFFIRMATIVE DEFENSE

         Insuring Agreement (A) (as amended by Endorsement/Rider No. 3) provides coverage for

  “[l]oss resulting directly from dishonest or fraudulent acts committed by an Employee, acting

  alone or in collusion with others, with the intent: (a) to cause the Insured to sustain such loss; or

  (b) to obtain financial benefit for the Employee, or another person or entity. Notwithstanding the

  foregoing, however, it is agreed that with regard to Loans and Trading this bond covers only loss

  resulting directly from dishonest or fraudulent acts committed by an Employee with the intent to

  cause the Insured to sustain such loss and to obtain a financial benefit for the Employee.”

  Raymond James cannot recover under the Primary Policy unless it proves it suffered loss resulting

  directly from an Employee’s dishonest or fraudulent acts with the intent to cause Raymond James

  a loss and to obtain a financial benefit.

                            NINETEENTH AFFIRMATIVE DEFENSE

         Section 10 of the Primary Bond’s Conditions and Limitations states that “This bond shall

  apply to loss of Property (1) owned by the Insured, (2) held by the Insured in any capacity, or (3)

  for which the Insured is legally liable.” Raymond James cannot recover unless it proves that it

  owned, held, or was legally liable for loss of Property under the Primary Bond.

                             TWENTIETH AFFIRMATIVE DEFENSE

         Section 11 of the Primary Bond’s Conditions and Limitations states that “This bond

  terminates as to any Employee or any partner, officer, or employee of any Processor (a) as soon as

  any Insured, or any director or officer not in collusion with such person, learns of any dishonest or

  fraudulent act committed by such person at any time, whether in the employment of the Insured or

  otherwise, whether or not of the type covered under Insuring Agreement (A), against the Insured

  or any other person or entity, without prejudice to the loss of any Property then in transit in the



                                                    48
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 49 of 53



  custody of such person…. Termination of the bond as to any Insured terminates liability for any

  loss sustained by such Insured after the effective date of such termination.” Raymond James

  cannot recover under the Primary Bond for any loss caused by Burstein after any director or officer

  not in collusion with Burstein learned of any dishonest or fraudulent act committed by Burstein at

  any time, whether in the employment of the Insured or otherwise, whether or not of the type

  covered under Insuring Agreement (A), against the Insured or any other person or entity, without

  prejudice to the loss of any Property then in transit in the custody of such person.

                           TWENTY-FIRST AFFIRMATIVE DEFENSE

         The Primary Bond, pursuant to Exclusion (v) (as amended by Endorsement/Rider No. 22)

  precludes coverage for “indirect or consequential loss of any nature….” Raymond James alleges

  a loss sustained to satisfy its liability to a third party; therefore, Raymond James’ loss is not

  covered.

                         TWENTY-SECOND AFFIRMATIVE DEFENSE

         The Primary Bond, pursuant to Exclusion (u) (as amended by Endorsement/Rider No. 5)

  precludes coverage for “all fees, costs and expenses incurred by the Insured (1) in establishing the

  existence of or amount of loss covered under this bond, except to the extent covered under the

  portion of Insuring Agreement (a) entitled Audit Expense; or (2) as a party to legal proceeding

  whether or not such legal proceeding exposes the Insured to loss covered by this bond.” Raymond

  James seeks to recover fees and costs not covered under the Primary Bond.

                          TWENTY-THIRD AFFIRMATIVE DEFENSE

         The Primary Bond, pursuant to Exclusion (f) precludes coverage for “loss resulting from

  any violation by the Insured or by any Employee (1) of law regulating (i) the issuance, purchase

  or sale of securities, (ii) securities transactions upon security exchanges or over the counter market,



                                                    49
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 50 of 53



  (iii) investment companies, or (iv) investment advisers, or (2) of any rule or regulation made

  pursuant to any such law, unless it is established by the Insured that the act or acts which caused

  the said loss involved fraudulent or dishonest conduct which would have caused a loss to the

  Insured in a similar amount in the absence of such laws, rules or regulations.” Raymond James

  alleges its Employee violated securities laws; therefore, Raymond James’ loss is not covered

  unless it establishes the Employee’s conduct would have caused a loss absent such violations.

                        TWENTY-FOURTH AFFIRMATIVE DEFENSE

         The Primary Bond, pursuant to Exclusion (h) precludes coverage for “loss caused by an

  Employee, except when covered under Insuring Agreement (A)….” Raymond James alleges loss

  caused by an Employee; therefore, Raymond James’ loss is not covered unless it establishes the

  conditions of coverage in Insuring Agreement (A) (as amended by Endorsement/Rider No. 3).

                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

         The Primary Bond, pursuant to Exclusion (i) (as amended by Endorsement/Rider No. 35)

  precludes coverage for “loss resulting directly or indirectly from transactions in a customer’s

  account, whether authorized or unauthorized, except the unlawful withdrawal and conversion of

  Money, securities or precious metals, directly from a customer’s account by an Employee provided

  such unlawful withdrawal and conversion is covered under Insuring Agreement (A)….” Raymond

  James alleges loss from transactions in a customer’s account; therefore, Raymond James’ loss is

  not covered unless it establishes the conditions of coverage in Insuring Agreement (A) (as

  amended by Endorsement/Rider No. 3).

                          TWENTY-SIXTH AFFIRMATIVE DEFENSE

         Under the Second Excess Bond, the Insuring Clause provides coverage for “[l]oss which

  would have been paid under the Primary Bond but for the fact that the loss exceeds the



                                                  50
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 51 of 53



  Deductible Amount.” Raymond James cannot recover under the Second Excess Bond unless it

  proves it is entitled to coverage under the Primary Bond.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

         Under the Third Excess Bond, the Insuring Clause provides coverage for “[l]oss which

  would have been paid under the Primary Bond but for the fact that the loss exceeds the

  Deductible Amount.” Raymond James cannot recover under the Third Excess Bond unless it

  proves it is entitled to coverage under the Primary Bond.

                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE

         Raymond James claim is barred by the applicable statute of limitations and/or contractual

  limitations period as outlined in the Primary Bond.

                         TWENTY-NINTH AFFIRMATIVE DEFENSE

         Raymond James claim is barred by the doctrines of waiver, estoppel and ratification.

                                  RESERVATION OF RIGHTS

         Federal reserves the right to seek leave of Court to amend its Answer or add Affirmative

  Defenses that become known to it through discovery and the course of this litigation.

         WHEREFORE, Federal denies that Raymond James is entitled to any recovery

  whatsoever and requests that this Honorable Court dismiss the Complaint for Damages, enter

  judgment in favor of Federal, and such further relief the Court deems just and appropriate.


  July 20, 2020                                Respectfully submitted,


                                               GORDON & REES, LLP

                                               s/Kristina L. Marsh




                                                 51
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 52 of 53



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 20, 2020, a true and correct copy of the foregoing was

  electronically filed with the Clerk of the Court by using the CM/ECF system and was sent via

  electronic mail to:

  Jason C. Mazer, Esq.
  Joshua R. Alhalel, Esq.
  Cimo Mazer Mark PLLC
  100 Southeast Second Street
  Suite 3650
  Miami, Florida 33131
  jmazer@cmmlawgroup.com
  jalhalel@cmmlawgroup.com
  Attorney for Plaintiff

  Dustin C. Blumenthal, Esq.
  Goldberg Segalla LLP
  222 Lakeview Avenue, Suite 800
  West Palm Beach, FL 33401
  dblumenthal@goldbergsegalla.com
  lparker@goldbergsegalla.com
  Attorney for Defendant, Great American Insurance Company

  Stephen N. Dratch, Esq.
  Franzblau Dratch, P.C.
  354 Eisenhower Pkwy., Plaza One
  P.O. Box 472
  Livingston, NJ 07039
  sdratch@njcounsel.com
  Co-Counsel for Defendant, Great American Insurance Company

  Ryan J. Weeks, Esq.
  Mills Pasckert Divers
  100 N. Tampa St., Suite 3700
  Tampa, FL 33602
  smills@mpdlegal.com
  rweeks@mpdlegal.com
  csoltis@mpdlegal.com
  Attorney for Defendant, Travelers Casualty and Surety Company of America




                                                52
Case 1:20-cv-21707-UU Document 46 Entered on FLSD Docket 07/20/2020 Page 53 of 53



  James Miller Kaplan, Esq.
  Kaplan Zeena LLP
  2 S. Biscayne Blvd., Suite 3050
  Miami, FL 33131
  james.kaplan@kaplanzeena.com
  Elizabeth.salom@kaplanzeena.com
  Service@kaplanzeena.com
  Attorney for Defendant, Beazley Insurance Company, Inc.

  Michael Keeley, Esq.
  Clark Hill Strasburger
  901 Main Street, Suite 6000
  Dallas, TX 75202-3794
  mkeeley@clarkhill.com
  jriddle@clarkhill.com
  abrinkley@clarkhill.com
  Co-Counsel for Defendant, Beazley Insurance Company, Inc.


                                             GORDON & REES, LLP

                                             s/Kristina L. Marsh
                                             Kristina L. Marsh, Esquire
                                             Florida Bar No.: 0311080
                                             Primary: kmarsh@grsm.com
                                             Secondary:cyoung@grsm.com
                                             Secondary: kwarrington@grsm.com
                                             601 S. Harbour Island Blvd., Suite 109
                                             Tampa, FL 33602
                                             Telephone (Main): 813-444-9700
                                             Telephone (Direct): 813-523-4937
                                             Facsimile: 813-377-3505

                                             Scott L. Schmookler, Esquire
                                             Sarah R. Clark, Esquire
                                             Primary: sschmookler@grsm.com
                                             Primary: srclark@grsm.com
                                             1 N. Franklin, Suite 800
                                             Chicago, IL 60606
                                             Telephone: (312) 565-1400
                                             Facsimile: (312) 565-6511

                                             Attorneys for Defendant,
                                             Federal Insurance Company




                                              53
